DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 19 August 2022.  It would appear that Applicant’s response submitted on 19 August 2022 is identical to response submitted on 17 August 2022 with the exception of Fee Worksheet submitted on 19 August 2022.
Claims 1 – 20 are pending.  The claims are in condition for allowance.

Reasons for Allowance
The claims are in condition for allowance because outstanding objections have been addressed.  As noted in Quayle Action mailed 22 June 2022, the claims have already been indicated as allowable over prior art of record.
In addition, newly identified prior art Gschwind (US 20170322809) also does not appear to teach allowable subject matter of independent claims 1, 9 and 17.  In particular, Gschwind teaches allocating first pair of read and write sets (first subset of the plurality of cache sets) to TBEGIN (first instructions in non-speculative mode), allocating second pair of read and write sets (second subset of the plurality of cache sets) to conditional branch 804 (second instructions in speculative mode) and third pair of read and write sets (other cache set of the plurality of cache sets) to conditional branch 808 (third instructions in speculative mode) (see Gschwind Fig. 8, ¶[176]).  However, Gschwind does not appear to explicitly teach that said third pair of read and write sets are i) allocated responsive to said conditional branch 804 being non-speculative (required) and ii) reserved during execution of said conditional branch 804.  Therefore, said independent claims are also allowable over Gschwind.
Claims, dependent upon said independent claims, are also allowable over Gschwind for the same reasons as said independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139